Citation Nr: 0126505	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (10 percent prior to January 13, 2000 and 30 percent 
thereafter). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from April 1967 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post-traumatic stress disorder (PTSD), and assigned a 10 
percent evaluation.  In March 2000, the RO increased the 
veteran's evaluation to 30 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the evaluation issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that in July 1999, the RO denied claims for 
service connection for hearing loss, tinnitus and entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In November 1999, a timely notice of disagreement was 
received, and in March 2000 the RO issued a statement of the 
case as to all three issues.  These issues were subsequently 
certified for appeal.  However, in March 2000, a substantive 
appeal was received in which the veteran indicated that he 
desired to appeal only the issue of evaluation of his PTSD.  
There is no other indication that a substantive appeal was 
ever received as to these issues.  The hearing loss, tinnitus 
and TDIU issues are therefore not before the Board at this 
time.      

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).



FINDING OF FACT

A VA and non-VA physician have both concluded that the 
veteran is unemployable due to his PTSD symptoms; the medical 
evidence shows that the veteran is totally disabled due to 
his PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent schedular 
evaluation for the veteran's PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999 & 2001); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO did 
not have the benefit of the explicit provisions of the VCAA 
at the time of the decision on appeal, however, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The Board initially points out 
that it has provided a full grant of benefits in this case, 
in that it has granted a 100 percent rating.  Furthermore, 
the appellant was notified in the RO's May and September 1999 
decisions that the evidence did not show that the criteria 
for a higher evaluation for PTSD had been met.  That is the 
key issue in this case, and the rating decisions, as well as 
the statement of the case (SOC), and supplemental statements 
of the case (SSOC's) informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, the 
SOC and the SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In this regard, although no attempt has been made to obtain 
Social Security Administration records, or Worker's 
Compensation records, this claim involves an evaluation of 
service-connected post-traumatic stress disorder for which 
the maximum award of benefits has been granted (i.e., a 100 
percent rating with an effective date commensurate with the 
effective date for service connection).  There is therefore 
no issue as to whether there is obtainable evidence not of 
record that might aid his claim or that might be pertinent to 
this claim.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In January 1999, the veteran filed a claim for service 
connection for PTSD.  In May 1999, the RO granted service 
connection for PTSD, and assigned a 10 percent rating with an 
effective date for service connection (and hence the 10 
percent rating) of February 15, 1999.  The RO affirmed the 10 
percent rating in September 1999.  The veteran has appealed.  
In March 2000, the RO increased the veteran's rating for his 
PTSD to 30 percent, and assigned an effective date of January 
13, 2000. 

The veteran asserts that a higher evaluation is warranted for 
his PTSD.  A review of the veteran's written statements, and 
the transcript from his July 2001 hearing, shows that he 
asserts that a higher evaluation is warranted for his PTSD 
because he has symptoms that include nightmares, intrusive 
thoughts of Vietnam, flashbacks, sleep disturbances, 
outbursts of anger and past episodes of violence, an 
inability to get along with family and almost no friends.  He 
reported that he takes Buspirone three times a day for 
management of his PTSD symptoms.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 10 percent for PTSD is warranted for any period 
from February 15, 1999 to January 12, 2000, and whether a 
rating in excess of 30 percent is warranted for the period 
from January 13, 2000 to the present.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  

The RO has rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under DC 9411, a 100 percent 
disability requirement requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

VA outpatient treatment reports, dated in 1999, show that the 
veteran attended group therapy for PTSD.  He complained of 
symptoms that included sleep problems, agitation, panic 
attacks, depression, paranoid thought, hypervigilance and 
anger.  

A report from the Pelican Medical Group, dated in April 1999, 
shows that the veteran complained of symptoms that included 
nightmares, anxiety, depression, outbursts of anger, 
flashbacks, sleep disturbance and a history of getting into 
fights.  The Axis I diagnosis was PTSD, mild.  The Axis V 
diagnosis for PTSD was a GAF score of 65.

A report from Kay Medical Group, dated in January 2000, shows 
that the veteran reported sleep difficulties, night sweats, 
paranoid ideations, irritability and anger.  He stated that 
his wife insisted that he sleep in the garage because of his 
yelling, screaming, irritability and anger.  He used foul 
language throughout the examination, and reported that he had 
once choked a Vietnamese man until the man turned blue.  He 
was taking Buspar and Paxil for control of his PTSD symptoms.  
The Axis I diagnoses were PTSD and history of alcohol abuse 
in full remission.  The Axis V diagnosis was a GAF score for 
PTSD of 55.  

In a letter from E. Amanant, M.D., dated in October 1999, it 
was indicated that the veteran displays PTSD symptoms that 
include avoidance, paranoid tendencies, hypervigilance, sleep 
problems, memory problems, dissociative symptoms, thought 
blocking, panic, rage/violence, flashbacks, exaggerated 
startle response, nightmares and intrusive thoughts of 
combat.   His Axis I diagnoses include PTSD.  His Axis V 
diagnosis is a GAF score of 30, with a high of 30 for the 
past year.  He is totally disabled and unemployable.  

In a report from Thomas Greider, M.D., dated in April 2001, 
it was stated that he has been treating the veteran for PTSD 
since January 2000.  The veteran continues to experience 
traumas suffered while serving in Vietnam, with concomitant 
hyperarousal and severe social avoidance.  The veteran's 
condition continues to deteriorate despite aggressive 
treatment with psychotropic medications and psychotherapy.  
His symptoms include panic attacks several times per week 
associated with derealization, illogical speech and 
disorientation to time and place which makes sustained 
employment unrealistic.  The veteran also experiences 
increased irritability, isolativeness and memory impairment.  
The veteran is permanently disabled and unemployable due to 
chronic and severe PTSD.  

The Board has determined that the evidence shows that the 
veteran has total occupational and social impairment, such 
that his overall condition more closely approximates the 
criteria for a 100 percent rating under DC 9411.  The 
evidence in this case shows that the veteran has been 
receiving ongoing group and private therapy.  His symptoms 
include derealization, illogical speech and disorientation to 
time and place, anger, irritability, flashbacks, isolating 
behavior, nightmares and intrusive thoughts of Vietnam, and 
the Board finds that they are analogous to the symptoms 
listed at 38 C.F.R. § 4.130 which are said to representative 
of total impairment.  In addition, the Board notes that the 
veteran has been receiving one or more medications on an 
ongoing basis in a continued attempt to stabilize his 
condition.  Furthermore, his most recent GAF scores ranged 
from 30 to 45, suggesting, at best, serious symptoms or 
serious impairment in social, occupational or school 
functioning.  See Quick Reference to the Diagnostic Criteria 
from DSM IV 47 (American Psychiatric Association 1994).  At 
worst, his recent GAF scores suggest behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Id.  Two physicians, Dr. 
Greider and Dr. Amanant, have stated that the veteran is 
totally disabled and unemployable due to his PTSD.  In this 
regard, the veteran has reported that he has not worked since 
1998, after sustaining an injury at his place of employment.  
Based on the foregoing, the Board finds that the criteria for 
a schedular rating of 100 percent for PTSD have been met.  
See 38 C.F.R. § 4.130, DC 9411.

As a final matter, the Board concludes that the veteran's 
PTSD has not significantly changed since the effective date 
for service connection, and that a uniform rating is 
appropriate in this case.  In this regard, although the 
veteran received a number of significantly higher GAF scores 
in 1999 than he did in 2000, these scores are inconsistent 
with the GAF scores of 30/30 in Dr. Amanat's October 1999 
report, and the Board finds that a review of the medical 
evidence does not show that his PTSD symptoms were markedly 
better in 1999 than they were in 2000.  Therefore, affording 
the veteran the benefit of the doubt, the Board finds that 
the criteria for a 100 percent rating for PTSD have been met 
as of the date of his claim, i.e., November 15, 1999.



ORDER

A rating of 100 percent for PTSD is granted, subject to 
provisions governing the payment of monetary benefits.


	______________________________
C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

